                   Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 1 of 8



                                                                                Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                 FOR THE WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 8
      RUIZ FAJARDO INGENIEROS                                    NO. 2:16-CV-01902-RAJ
 9
      ASOCIADOS S.A.S., a foreign corporation,
10                                                               PLAINTIFF RUIZ FAJARDO’S
                                          Plaintiff,             TRIAL BRIEF
11
                 vs.
12

13    FLOW INTERNATIONAL
      CORPORATION, a Delaware corporation,
14
                                      Defendant.
15
                                                       I.   INTRODUCTION
16
                Plaintiff Ruiz Fajardo Ingenieros Asociados S.A.S. (“Ruiz Fajardo”) is an approximately
17
     250-employee engineering firm in Bogota, Colombia specializing in metalworking. Ruiz
18
     Fajardo provides metalworking-related technical support for other engineering and design firms.
19
     It also builds parts for airplanes and oil refineries.
20
                Ruiz Fajardo began exploring the idea of adding advanced cutting services to its business
21
     in 2012. After speaking with a sales officer representing Flow International Corporation
22
     (“Flow”), Ruiz Fajardo ultimately purchased a waterjet cutting system M4-3060C with a 94ID
23
     intensifier pump from Flow (the “System”). Ruiz Fajardo paid $437,830 for the System,
24
     financing the purchase through the Banco de Bogota SA.
25

                                                                             Betts
                                                                             Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                          Mines
                                                               -1-           One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                               Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                   Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 2 of 8




 1              Unfortunately, the System was rife with problems from the very beginning. For example,
 2   neither Ruiz Fajardo nor Flow technicians could get the System to: (1) turn on properly; (2)
 3   accurately estimate cutting times; (3) retain the correct “homing” configurations and settings; or
 4   (4) cut in 3D. Ruiz Fajardo promptly notified Flow of the defects as they arose, and Flow tried
 5   to correct the System’s myriad of problems for years before finally abandoning its attempts
 6   entirely. It took Flow four years to provide Ruiz Fajardo with the software necessary to resolve
 7   the critical “homing” and cutting time simulation issues. From January 2015 to July 2017, Flow
 8   utterly abandoned all repair efforts. The System did not cut in 3D as specified. It would not cut
 9   at all.
10              Ruiz Fajardo brought this suit against Flow for breach of warranty and resulting damages.
11   The parties agree that the contract provides a one-year warranty in which Flow warranted the
12   equipment to be free from defects in workmanship and materials. The parties agree that the
13   contract’s sole remedy is limited to repair or replacement. The parties also agree that the
14   contract contains an exclusionary clause in which Flow disclaims liability for incidental and
15   consequential damages.
16              As the Court ruled in its order granting in part and denying in part Flow’s motion for
17   summary judgment, exclusionary clauses such as the one here are unenforceable when the
18   limited remedy fails of its essential purpose. (Dkt. 42). Accordingly, Ruiz Fajardo must prove
19   that: (1) Flow breached the contractual warranty; (2) Ruiz Fajardo notified Flow of the breach
20   within a reasonable time; (3) Flow’s limited repair or replace remedy failed of its essential
21   purpose; and (4) Ruiz Fajardo was damaged. Ruiz Fajardo also seeks an award of attorney’s fees
22   and costs pursuant to the sales contract and Washington’s reciprocal attorney fee statute, RCW
23   4.84.330.
24

25

                                                                            Betts
                                                                            Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                         Mines
                                                         -2-                One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                              Suite 1400
                                                                            701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                     Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 3 of 8




 1                                               II.       BACKGROUND
 2              Ruiz Fajardo respectfully refers the Court to the factual background set forth in Ruiz
 3   Fajardo’s Opposition to Flow’s Motion for Summary Judgment (Dkt. 34).
 4                                            III.     ISSUES FOR TRIAL
 5              1.         Did Flow breach the contractual warranty?
 6              2.         Did Ruiz Fajardo notify Flow of the breach within a reasonable time?
 7              3.         Did the limited remedy fail of its essential purpose?
 8              4.         What is the amount of money that will reasonably and fairly compensate Ruiz
 9                         Fajardo?
10              5.         Whether Ruiz Fajardo is entitled to an award of attorney’s fees and costs.
11                                                   IV.    ANALYSIS
12   A.         Did Flow breach the contractual warranty?
13              “Any affirmation of fact or promise made by the seller to the buyer which relates to the
14   goods and becomes part of the basis of the bargain creates an express warranty that the goods
15   shall conform to the affirmation or promise. Any description of the goods which is made part of
16   the basis of the bargain creates an express warranty that the goods shall conform to the
17   description.” RCW 62A.2-313.
18              Here, the waterjet sales contract contains a description of the goods and an express
19   warranty stating that “Flow warrants the Equipment to be free from defects in workmanship and
20   materials for the period specified on the quotation, except that spare parts shall be warranted for
21   a one-year period.”
22              “‘A defect in material is a defect in quality. . . . A defect in workmanship is a defect in
23   the way some part of the machine is constructed.’” S.M. Wilson & Co. v. Smith Intern., Inc., 587
24   F.2d 1363, 1372 (9th Cir. 1978) (quoting Lombard Corp v. Quality Aluminum Products Co., 261
25   F.2d 336, 338 (6th Cir. 1958)). Importantly, a failure to conform to product specifications is

                                                                               Betts
                                                                               Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                            Mines
                                                             -3-               One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                                 Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                   Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 4 of 8




 1   evidence of a defect in workmanship and material. See Consol. Data Terminals v. Applied
 2   Digital Data Systems, Inc., 708 F.2d 385, 391 (9th Cir. 1983) (product specifications override
 3   disclaimers of warranty); and Compulit v. Banctec, Inc., 1998 WL 278253 at *3 (W.D. Mich.
 4   1998) (product specifications provide evidence of how a product that is free from defects in
 5   workmanship and materials should operate).
 6              The Court has ruled that the express warranty in the sales contract extended from one
 7   year upon shipment of the System. (Dkt 42 at 12.) But the parties disagree as to the date that the
 8   System was shipped and, thus, when the contractual warranty period began. The parties agree
 9   that the System was not installed until the second half of 2013. (Dkt. 43 at 2.)
10              Ruiz Fajardo will prove that the System contained defects in workmanship and materials.
11   Ruiz Fajardo will prove that these defects existed well within the contractual warranty period,
12   regardless of the precise date on which the System was shipped. Thus, Ruiz Fajardo will prove
13   that Flow breached the contractual warranty.
14   B.         Did Ruiz Fajardo notify Flow of the breach within a reasonable time?
15              The sales contract conditions the contractual warranty upon:
                (i) Flow being notified in writing by Buyer within one month after discovery of
16
                defects, (ii) At Flow’s discretion, the return of defective Equipment to Flow . . .
17              and (iii) Flow’s examination of the Equipment and determination that such
                defects were not caused by negligence, misuse, improper maintenance, improper
18              installation, accident or act of God, or unauthorized repair or alteration.

19   Thus, the parties have contracted the “reasonable time” in which Flow must be notified of

20   breach. Ruiz Fajardo will prove that it repeatedly notified Flow of breach in writing within one

21   month after the discovery of the defects.

22              Ruiz Fajardo will also prove that Flow waived its contractual right to notice. The

23   contract required several preconditions to the warranty—all of which Flow waived. First,

24   although Ruiz Fajardo will prove that it timely notified Flow in writing of the System’s defects,

25   to the extent that notice of any defects was given orally or after one month, Flow waived any

                                                                           Betts
                                                                           Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                        Mines
                                                        -4-                One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                             Suite 1400
                                                                           701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                   Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 5 of 8




 1   required notice by affirmatively attempting to fix the machine. Second, Flow also waived its
 2   contractual right to any determination that the System’s defects were caused by negligence,
 3   misuse, improper maintenance, improper installation, accident or act of God, or unauthorized
 4   repair or alteration by not making any such determination upon its examination of the equipment.
 5   C.         Did the limited repair warranty fail of its essential purpose?
 6              The sales contract contains a limited warranty, stating that “Flow’s liability is limited to
 7   repair or replacement of the Equipment and the determination regarding which of these is
 8   appropriate shall be at Flow’s sole discretion.” The sale contract also contains an exclusionary
 9   provision, stating that “Flow shall not be liable for incidental or consequential damages
10   including, but not limited to, loss of profits, loss of use, loss of production, damage to other
11   equipment, cost of capital or interest.”
12              The Court has ruled that the sales contract’s exclusionary clause is not valid if the limited
13   repair warranty failed of its essential purpose. (Dkt. 42 at 6-9.) The Court stated that, “[u]nder
14   Washington State law, a limited repair warranty is deemed ineffective and fails of its essential
15   purpose if the breaching manufacturer is unable to repair a purported defect within a reasonable
16   time.” (Dkt. 42 at 8.)
17              As the Court noted, Ruiz Fajardo has substantial evidence that Flow’s repair efforts were
18   delayed and deficient. (Dkt. 42 at 8.) Ruiz Fajardo will prove that Flow failed to repair or
19   replace the machine within a reasonable time and that, accordingly, the limited repair warranty in
20   the sales contract failed of its essential purpose. The failure of essential purpose will expose
21   Flow to liability for Ruiz Fajardo’s incidental and consequential damages.
22   D.         What is the amount of money that will reasonably and fairly compensate Ruiz
23   Fajardo?
24              Ruiz Fajardo is seeking to recover primarily consequential damages in the form of its lost
25   profits and damage to reputation or loss of good will. Ruiz Fajardo is entitled to recover any

                                                                             Betts
                                                                             Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                          Mines
                                                          -5-                One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                               Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                   Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 6 of 8




 1   consequential damages that can be proved with reasonable certainty. See Milgard Tempering,
 2   Inc. v. Selas Corp. of America, 902 F.2d 703, 710 (9th Cir. 1990) (“‘[Lost profits] are properly
 3   recoverable as damages where (1) they are within the contemplation of the parties at the time the
 4   contract was made, (2) they are the proximate cause of defendant’s breach, and (3) they are
 5   proven with reasonable certainty.’ . . . The third element, dealing with certainty, ‘is concerned
 6   more with the fact of damage than with the extent or amount of damage.’” Milgard, 902 F.2d at
 7   710 (quoting Larsen v. Walton Plywood Co., 65 Wn.2d 1, 15, 390 P.2d 677 (1964); Alpine
 8   Indus., Inc. v. Gohl, 30 Wn. App. 750, 754, 637 P.2d 998 (1981)). Ruiz Fajardo will establish
 9   damages through the use of expert testimony. See Larsen, 65 Wn.2d at 17 (“Expert testimony
10   alone is a sufficient basis for an award for lost profits.”).
11   E.         Attorney’s fees and costs
12              The sales contract contains a fee shifting provision, stating that “[u]pon default by Buyer,
13   Flow may exercise any or all of the following remedies with respect to the Equipment: (i) . . .
14   (iv) attorneys’ fees and costs of litigation.” Pursuant to Washington’s reciprocal attorney’s fee
15   statute, RCW 4.84.330, Ruiz Fajardo will seek an award of attorney’s fees and costs as the
16   prevailing party.
17                                             V.    CONCLUSION
18              Ruiz Fajardo will prove that: (1) Flow breached the contractual warranty; (2) Ruiz
19   Fajardo notified Flow of the breach within a reasonable time; (3) the contract’s limited remedy
20   failed of its essential purpose; and (4) Ruiz Fajardo was damaged. Ruiz Fajardo will also seek an
21   award of attorney fees and costs.
22              Flow’s only affirmative defense is a failure to mitigate damages. Flow has the burden to
23   prove Ruiz Fajardo’s failure to exercise ordinary care and the amount of damages, if any, that
24   would have been minimized or avoided. Ruiz Fajardo is not aware of any evidence showing that
25   Ruiz Fajardo could have mitigated any damages and Flow’s damages expert made no mention of

                                                                            Betts
                                                                            Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                         Mines
                                                         -6-                One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                              Suite 1400
                                                                            701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                   Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 7 of 8




 1   mitigation in her expert report. Neither is there any evidence of the amount of damages that
 2   would have been minimized or avoided had Ruiz Fajardo mitigated. Accordingly, Ruiz Fajardo
 3   anticipates that Flow will be unable to establish its affirmative defense.
 4              DATED this 22nd day of January, 2019.
 5
                                                   BETTS, PATTERSON & MINES, P.S.
 6

 7                                                 By /s James D. Nelson
                                                   By /s Shaina R. Johnson
 8                                                 By /s Jesse L. Taylor
                                                        James D. Nelson, WSBA #11134
 9
                                                        Shaina R. Johnson, WSBA #46079
10                                                      Jesse L. Taylor, WSBA #51603
                                                   Betts, Patterson & Mines, P.S.
11                                                 One Convention Place, Suite 1400
                                                   701 Pike Street
12                                                 Seattle WA 98101-3927
                                                   Telephone:     (206) 292-9988
13
                                                   Facsimile:     (206) 343-7053
14                                                 E-mail:        jnelson@bpmlaw.com
                                                   E-mail:        sjohnson@bpmlaw.com
15                                                 E-mail:        jtaylor@bpmlaw.com
                                                   Attorneys for Plaintiff
16

17

18
19

20

21

22

23

24

25

                                                                          Betts
                                                                          Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                       Mines
                                                      -7-                 One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                            Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     1354284.docx/012219 1654/8404-0001
                    Case 2:16-cv-01902-RAJ Document 46 Filed 01/22/19 Page 8 of 8



                                            CERTIFICATE OF SERVICE
 1
                I, Karen L. Pritchard, hereby certify that on January 22, 2019, I electronically filed the
 2
     following:
 3

 4                        PLAINTIFF RUIZ FAJARDO’S TRIAL BRIEF; and

 5                        Certificate of Service.

 6   with the Court using the CM/ECF system which will send notification of such filing to the

 7   following:

 8   Counsel for Defendant Flow International Corporation
     Andrew Escobar
 9   Jeffrey DeGroot
10   Alexandria Walker
     DLA Piper LLP
11   701 5th Ave Ste 7000
     Seattle, WA 98104-7044
12   Andrew.escobar@dlapiper.com
     Jeffrey.degroot@dlapiper.com
13
                DATED this 22nd day of January 2019.
14

15
                                                        s/ Karen L. Pritchard
16
                                                       Karen L. Pritchard, Legal Assistant
17

18
19

20

21

22

23

24

25

                                                                             Betts
                                                                             Patterson
     PLAINTIFF RUIZ FAJARDO’S TRIAL                                          Mines
                                                          -8-                One Convention Place
     BRIEF (2:16-CV-01902-RAJ)                                               Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1354284.docx/012219 1654/8404-0001
